

NON-COMPETITION, NON-DISCLOSURE,
AND NON-SOLICITATION AGREEMENT

 
This Non-Competition, Non-Disclosure and Non-Solicitation Agreement
(“Agreement”), dated this _______ day of December 2010 (the “Effective Date”),
by and between ___________________________________ (“Holder”) and Piper
Acquisition III, Inc., a Nevada corporation (the “Purchaser”).
 
RECITALS
 
A.           Pursuant to the Contribution Agreement by and among the Purchaser,
First Street Hospital, L.P. (“Hospital”), First Surgical Woodlands, L.P.
(“Woodlands”), First Street Surgical Center, L.P. (“Surgical Center”), First
Surgical Partners, L.L.C. (“Partners” and together with Hospital, Woodlands and
Surgical Center, the “Entities”) the Purchaser is acquiring the Entities and the
Holder is acquiring shares of common stock of Purchaser (the “Contribution
Agreement”).
 
B.           Holder has been a partner in one or more of the Entities for many
years and has developed and received special, unique and extraordinary
knowledge, information and goodwill in connection therewith.
 
C.           It is a condition precedent to the consummation of the transactions
contemplated by the Contribution Agreement, and an inducement to the Purchaser
to enter into the Contribution Agreement and effect the purchase of the Entities
and their respective businesses thereunder and the goodwill represented thereby,
that the parties hereto execute and deliver this Agreement.
 
D.           Capitalized terms used in this Agreement and not otherwise defined
shall have the meanings assigned to them in the Contribution Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
1.           Non-Competition; Non-Solicitation.  Commencing on the date hereof
and ending on the last day of the Restricted Period (as defined below), Holder
covenants and agrees that he will not, without the Purchaser’s prior written
consent, directly or indirectly, either on behalf of himself or on behalf of any
business venture, as an employee, consultant, partner, principal, stockholder,
officer, director, trustee, agent, or otherwise (other than on behalf of the
Purchaser or its Affiliates):
 
(A)           be employed by, engage or participate in the ownership,
management, operation or control of, or act in any advisory, expert, consulting
or other capacity for, any entity or individual that owns, operates, manages or
controls a medical facility (the “Competing Facility”) that competes with the
Purchaser or its Affiliates and that is located in a county in which one of
Purchaser’s or Purchaser’s Affiliate’s facilities is located or a county
immediately adjacent to a county in which one of Purchaser’s or Purchaser’s
Affiliate’s facilities is located;
 
(B)           solicit or divert any business or any customer from the Purchaser
or its Affiliates or assist any person, firm, corporation or other entity in
doing so or attempting to do so;
 
(C)           cause or seek to cause any person, firm or corporation to refrain
from dealing or doing business with the Purchaser or its Affiliates or assist
any person, firm, corporation or other entity in doing so; or
 
(D)           hire, solicit or divert from the Purchaser or its Affiliates any
of their respective employees, consultants or agents who have, at any time
during the immediately preceding one (1) year period from the date hereof or
during the Restricted Period, been engaged by the Purchaser or its Affiliates,
nor assist any person, firm, corporation or other entity in doing so.

   
Non-Competition, Non-Disclosure and Non-Solicitation Agreement
Page  1


 
 

--------------------------------------------------------------------------------

 
 
As used in this Agreement, the term “Affiliates” shall mean any entity
controlling, controlled by or under the common control of the Purchaser. For the
purpose of this Agreement, “control” shall mean the direct or indirect ownership
of thirty (30%) percent or more of the outstanding shares or other voting rights
of an entity or possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of an entity.
 
As used in this Agreement, “Restricted Period” means the period commencing on
the date hereof and ending two (2) years from the date that the Holder ceases to
be a shareholder of the Company or its successors.
 
2.           Nondisclosure.  Holder understands and agrees that the business of
the Purchaser and its Affiliates is based upon specialized work and Confidential
Information (as hereinafter defined). Holder agrees that during the Restricted
Period, he shall keep secret all such Confidential Information and that he will
not, directly or indirectly, use for his own benefit or for the benefit of
others nor Disclose (as hereinafter defined), without the prior written consent
of the Purchaser, any Confidential Information. At any time upon the Purchaser’s
request, Holder shall turn over to the Purchaser all books, notes, memoranda,
manuals, notebooks, records and other documents made, compiled by, delivered to,
or in the possession or control of Holder containing or concerning any
Confidential Information, including all copies thereof, in any form or format,
including any computer hard disks, wherever located, containing any such
information, it being agreed that the same and all information contained therein
are at all times the exclusive property of the Purchaser and its Affiliates.
 
As used in this Agreement, the term “Confidential Information” means any
information or compilation of information not generally known to the public or
the industry, that is proprietary or confidential to the Purchaser, its
Affiliates and/or those doing business with the Purchaser and/or its Affiliates,
including but not limited to know-how, process, techniques, methods, plans,
specifications, trade secrets, patents, copyrights, supplier lists, customer
lists, mailing lists, financial information, business plans and/or policies,
methods of operation, sales and marketing plans and any other information
acquired or developed by Holder in the course of his past, present and future
dealings with the Purchaser and its Affiliates, which is not readily available
to the public.
 
“Confidential Information” does not include any information, datum or fact: (a)
currently available to the public as of the date hereof; (b) after it becomes
available to the public other than as a result of a breach hereof or other
wrongful conduct by Holder; (c) after it becomes available to Holder on a
non-confidential basis from a source other than the Company or its Affiliates or
a person or entity breaching his or its confidentiality agreement or other
relationship of confidence with the Company or its Affiliates; (d) developed
independently by Holder without any reference to or use whatsoever of any
Confidential Information of the Company or its Affiliates; or (e) if Holder is
compelled by court or government action pursuant to applicable law to disclose
such information.
 
As used in this Agreement, the term “Disclose” means to reveal, deliver,
divulge, disclose, publish, copy, communicate, show, allow or permit access to,
or otherwise make known or available to any third party, any of the Confidential
Information.
 
3.           Blue Pencil Doctrine.  In the event that the restrictive covenants
contained in Section 1 and/or Section 2 of this Agreement shall be found by a
court of competent jurisdiction to be unreasonable by reason of such restrictive
covenants extending for too great a period of time or over too great a
geographic area or by reason of such restrictive covenants being too extensive
in any other respect, then such restrictive covenant shall be deemed modified to
the minimum extent necessary to make such restrictive covenant reasonable and
enforceable under the circumstances.
 
4.           Injunctive Relief.  If Holder shall breach or threaten to breach
any of the provisions of Section 1 and/or Section 2, in addition to and without
limiting any other remedies available to the Purchaser at law or in equity, the
Purchaser shall be entitled to seek immediate injunctive relief in any court to
restrain any such breach or threatened breach and to enforce the provisions of
Section 1 and/or Section 2, as the case may be. Holder acknowledges and agrees
that there is no adequate remedy at law for any such breach or threatened breach
and, in the event that any proceeding is brought seeking injunctive relief,
Holder shall not use as a defense thereto that there is an adequate remedy at
law.

   
Non-Competition, Non-Disclosure and Non-Solicitation Agreement
Page  2


 
 

--------------------------------------------------------------------------------

 
 
5.           Reasonableness of Covenants.  Holder acknowledges and agrees that
the restrictive covenants contained in this Agreement are a necessary inducement
to Purchaser purchasing Holder’s ownership interests in the Entities, and that
the scope (geographic and otherwise) and period of duration of the restrictive
covenants contained in this Agreement are both fair and reasonable and that the
interests sought to be protected by the Purchaser are legitimate business
interests entitled to be protected. Holder further acknowledges and agrees that
the Purchaser would not have purchased Holder’s ownership interests in the
Entities pursuant to the Contribution Agreement unless Holder entered into this
Agreement.
 
6.           General Provisions.
 
(A)           Entire Agreement.  This Agreement, together with the Contribution
Agreement and any other agreements contemplated thereby, contain the entire
agreement of the parties hereto with respect to the subject matter hereof, and
supersede all prior or contemporaneous agreements and understandings, oral or
written, among the parties hereto and thereto with respect to the subject matter
hereof and thereof.
 
(B)           Amendment; Waiver.  No amendment or waiver of any provision of
this Agreement shall be effective unless the same shall be in writing and signed
by all of the parties and then such waiver shall only be effective in the
specific instance and for the specific purpose for which it was given.
 
(C)           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be given in accordance with the notice
provisions of the Contribution Agreements.
 
(D)           Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, personal
representative(s), successors and permitted assigns. This Agreement may be
assigned to, and thereupon shall inure to the benefit of, any organization which
succeeds to substantially all of the business or assets of the Purchaser,
whether by means of merger, consolidation, acquisition of all or substantially
all of the assets of the Purchaser or otherwise, including, without limitation,
by operation of law.
 
(E)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas applicable to agreements made
and to be performed in that state, without regard to any of its principles of
conflicts of laws or other laws that would result in the application of the laws
of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted. Each of the parties hereby unconditionally and irrevocably waives the
right to a trial by jury in any action, suit or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. Each of the
parties unconditionally and irrevocably consents to the exclusive jurisdiction
of the courts of the State of Texas located in the City of Houston and the
Federal district court for the Southern District of Texas located in Harris
County with respect to any suit, action or proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby, and each of the
parties hereby unconditionally and irrevocably waives any objection to venue in
any such court.
 
(F)           Recovery of Attorneys’ Fees and Costs.  If any action for breach
of or to enforce the provisions of this Agreement is commenced, the court in
such action shall award to the party in whose favor a judgment is entered, a
reasonable sum as attorneys’ fees and costs. Such attorneys’ fees and costs
shall be paid by the non-prevailing party in such action.
 
(G)           Headings.  The headings to the paragraphs of this Agreement are
intended for the convenience of the parties only and shall in no way be held to
explain, modify, amplify or aid in the interpretation of the provisions hereof.
 
(H)           Severability.  The provisions of this Agreement shall be deemed
severable and if any portion hereof shall be held invalid, illegal or
unenforceable for any reason by a court of competent jurisdiction, the remainder
shall not thereby be invalidated but shall remain in full force and effect.
 
(I)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.
 
(J)           Referrals.  Nothing in this Agreement limits the ability of Holder
refer patients to any facility.

   
Non-Competition, Non-Disclosure and Non-Solicitation Agreement
Page  3

 
 
 

--------------------------------------------------------------------------------

 
 
(K)           Compliance with Business and Commerce Code.  To the extent that
this agreement does not qualify for an exception from the provisions of Tex.
Bus. & Comm. Code § 15.50(b) pursuant to Tex. Bus. & Comm. Code § 15.50(c):  (i)
this Agreement will not deny Holder access to a list of Holder’s patients whom
Holder had seen or treated within one year of termination of the contract or
employment; (ii) Holder shall have access to medical records of Holder’s
patients upon authorization of the patient and any copies of medical records for
a reasonable fee as established by the Texas Medical Board under Section
159.008, Occupations Code; (iii) any access to a list of patients or to
patients’ medical records after termination of the contract or employment shall
not require such list or records to be provided in a format different than that
by which such records are maintained except by mutual consent of the parties to
the contract; (iv) Holder will not be prohibited from providing continuing care
and treatment to a specific patient or patients during the course of an acute
illness even after the contract or employment has been terminated; and (v) the
covenant not to compete of this Agreement may be bought out by Holder for a
reasonable price determined by a mutually agreed upon arbitrator or, in the case
of an inability to agree, an arbitrator of the court whose decision shall be
binding on the parties.
 
In Witness Whereof, the parties hereto have executed this Agreement as of the
date first set forth above.


Holder:
 
Purchaser:
         
PIPER ACQUISITION III, INC.
         
By:
   
By:
 

Name:
   
Name:
 

Title:
   
Title:
 

 
 
 
Non-Competition, Non-Disclosure and Non-Solicitation Agreement
Page  4

 
 
 

--------------------------------------------------------------------------------

 